DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.  
                Claim 1 recites, inter alia,  the battery charging manager configured to obtain a charge pattern including an end charge time corresponding to a time when the battery is estimated to be disconnected from the power source, the battery charging manager configured to control the charging circuit to: charge, over a first charging period, the battery to a temporary charge level; maintain, over a relaxation period, a battery charge level between the temporary charge level and a maintenance charge level; and charge, over a second charging period after the relaxation period, the battery to a maximum battery charge level before the end charge time. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
          Claim 11 recites, inter alia, computing a charge pattern based on charging history data and contextual data, the charge pattern including an end charge time corresponding to a time when a battery of a device is estimated to be disconnected from a power source; calculating a charge resume time using the charge pattern; and controlling a charging of the battery using the end charge time and the charge resume time, including: charging, over a first charging period, the battery to a temporary charge level; maintaining, over a relaxation period, a battery charge level between the temporary charge level and a maintenance charge level; and charging, over a second 
        Claim 17 recites, inter alia,  non-transitory computer-readable medium storing executable instructions that when executed by a processor cause the processor to: compute a charge pattern based on charging history data and contextual data, the charge pattern having an estimated charge duration during which a device having a battery is estimated to be coupled to a power source; adjust a charging of the battery in response to the estimated charge duration being greater than an estimated time to charge the battery to a maximum battery charge level, including: charge, over a first charging period, the battery to a temporary charge level; maintain, over a relaxation period, a battery charge level between the temporary charge level and a maintenance charge level; and charge, over a second charging period after the relaxation period, the battery towards the maximum battery charge level. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
 Claim 21 recites, inter alia, when executed by a processor cause the processor to execute operations, the operations comprising: obtain a charge pattern including an end charge time corresponding to a time when a battery of a computing device is estimated to be disconnected from a power source; and control a charging of the battery, including: charge, over a first charging period, the battery to a temporary charge level; maintain, over a relaxation period, the battery charge level between the temporary charge level and a maintenance charge level; and charge, over a second charging period after the relaxation period, the battery to a maximum 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859